DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment filed 9/7/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the rejections contained in the Final/Non-Final Office Action mailed on 6/8/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1-21 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

map a collection of data into two or more graph representations of the data based on a configurable set of rules that one of preserves or enhances relationships or properties of the data,  wherein the collection of data is to include one or more of first data that has incomplete attributes for a feature, or second and third data that are associated with a same feature, wherein the second data is to include a first number of attributes for the same feature and the third data is to include a second number of attributes for the same feature, and wherein the first number is to be different from the second number, organize the two or more graph representations into a plurality of clusters of data based on graph information entropy and one or more parameters, select two or more clusters of data of the plurality of clusters of data, wherein the two or more clusters of data are associated with first graph information entropy per node; merge the two or more clusters of data to generate a merged cluster, wherein the merged cluster is associated with second graph information entropy per node; determine whether to accept the merged cluster based on a transition probability determined based on a graph information entropy of merging per node, 
wherein the collection of data is to include one or more of first data that has incomplete attributes for a feature, or second and third data that are associated with a same feature, wherein the second data is to include a first number of attributes for the same feature and the third data  is to include a second number of attributes for the same feature, and wherein the first number is to be different from the second number, organize the two or more graph representations into a plurality of clusters of data based on graph information entropy and one or more parameters, select two or more clusters of data of the plurality of clusters of data, wherein the two or more clusters of data are associated with first graph information entropy per node, merge the two or more clusters of data to generate a merged cluster, wherein the merged cluster is associated with second graph information entropy per node, determine whether to accept the merged cluster based on a transition probability determined based on a graph information entropy of merging per node, wherein the graph information entropy of merging per node is to indicate whether the second graph information entropy per node is greater than the first graph information entropy per node, wherein the transition probability is to correspond to a probability that the merged cluster is accepted when the graph information entropy of merging per node indicates that the second graph information entropy per node is greater than the first graph information entropy per node, if the merged cluster is not accepted, select the two or more clusters and discard the merged cluster, and if the merged cluster is accepted, select the merged cluster and discard the two or more clusters, as recited in claim 6; 
mapping a collection of data into two or more graph representations of the data based on a configurable set of rules that one of preserves or enhances relationships or properties of  the data, wherein the collection of data includes one or more of first data that has incomplete attributes for a feature, or second and third data that are associated with a same feature, wherein the second data includes a first number of attributes for the same feature and the third  data includes a second number of attributes for the same feature, and wherein the first number is different from the second number; organizing the two or more graph representations into a plurality of clusters of data based on graph information entropy and one or more parameters; selecting two or more clusters of data of the plurality of clusters of data, wherein the two or more clusters of data are associated with first graph information entropy per node; merging the two or more clusters of data to generate a merged cluster, wherein the merged cluster is associated with second graph information entropy per node; determining whether to accept the merged cluster based on a 
map a collection of data into two or more graph representations of the data based on a configurable set of rules that one of preserves or enhances relationships or properties of the data, wherein the collection of data is to include one or more of first data that has incomplete attributes for a feature, or second and third data that are associated with a same feature, wherein the second data is to include a first number of attributes for the same feature and the third data is to include a second number of attributes for the same feature, and wherein the first number is to be different from the second number; organize the two or more graph representations into a plurality of clusters of data based on graph information entropy and one or more parameters; select two or more clusters of data of the plurality of clusters of data, wherein the two or more clusters of data are associated with first graph information entropy per node; merge the two or more clusters of data to generate a merged cluster, wherein the merged cluster is associated with second graph information entropy per node; determine whether to accept the merged cluster based on a transition probability determined based on a graph information entropy of merging per node, wherein the graph information entropy of merging per node is to indicate whether the second graph information entropy per node is greater than the first graph information entropy per node, wherein the transition probability is to correspond to a probability that the merged cluster is accepted when the graph information entropy of merging per node indicates that the second graph information entropy per node is greater than the first graph information entropy per node; if the merged cluster is not accepted, select the two or more clusters and discard the merged cluster; and if the merged cluster is accepted, select the merged cluster and discard the two or more clusters, as recited in claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898